Citation Nr: 0520811	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  00-18 803A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased disability rating for service-
connected residuals of a right Achilles tendon injury, 
currently evaluated as 20 percent disabling, to include 
consideration of the assignment of an initial disability 
rating in excess of 10 percent from September 30, 1999 to 
November 12, 2002.


REPRESENTATION

Veteran represented by:	Kent C. Tester, Attorney at 
law


WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel
INTRODUCTION

Procedural History

The veteran served on active duty from May 1966 to July 1972.  
Service in Vietnam is indicated by the evidence of record.  
There were subsequent periods of active duty for training, 
including in October 1991, when the veteran sustained an 
injury to his right Achilles tendon.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal of a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which granted service connection for the residuals of the 
right Achilles tendon injury and assigned a 10 percent 
rating. 

In February 2000, the veteran testified at a hearing which 
was chaired by an RO hearing officer.  In October 2001, the 
veteran testified at a hearing which was chaired by the 
undersigned at the RO.  Transcripts of these hearings have 
been associated with the veteran's claims folder.  

In regulations that became effective in February 2002, the 
Board was given the authority to develop additional evidence 
in support of an appeal of an RO decision without remanding 
the appeal to the RO.  See 38 C.F.R. §§ 19.9, 20.1304 (2002). 
In accordance with those regulations, in early 2003 the Board 
obtained additional VA treatment records and a copy of 
records pertaining to the veteran's claim for disability 
benefits from the Social Security Administration (SSA) to 
assist him in substantiating his appeal of the assigned 
rating.

In a decision issued May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the regulations allowing the Board to develop evidence, to 
the extent that they allowed the Board to consider newly 
developed evidence in the first instance without waiver of 
the veteran's right to have that evidence first considered by 
the agency of original jurisdiction (AOJ).  
See Disabled American Veterans, et. al., v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1346-47 (Fed. Cir. 2003) 
(DAV).  The veteran has not waived his right to have the 
additional evidence considered by the AOJ in the first 
instance.

In August 2003, this case was remanded to the AOJ for 
readjudication as required by the Federal Circuit's holding 
in DAV.  The additional evidence was considered and the claim 
remained denied.  A Supplemental Statement of the Case was 
issued in October 2003 in which the veteran was granted an 
increased rating to 20 percent effective November 12, 2002.  
The veteran continued to disagree with the assigned rating; 
in January 2005 another SSOC was issued denying the veteran's 
claim.  
The matter has been returned to the Board.  

Issues not on appeal

In the Board's August 2003 remand, the RO was directed to 
consider whether or not the veteran was entitled to 
individual unemployability (TDIU).  The RO considered the 
veteran's TDIU claim and denied it in a January 2005 rating 
decision.  To the Board's knowledge, the veteran has not 
disagreed with that rating decision.  Accordingly, the matter 
is not in appellate status and is not before the Board.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. 
§ 7105, the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].


FINDINGS OF FACT

1.  The evidence of record indicates that the veteran's 
service-connected right ankle disability is manifested by 
marked loss of range of motion evidenced by a limp, with 
subjective complaints of pain.  

2.  The evidence of record indicates that the veteran's 
service-connected disability does not present an usual or 
exceptional disability picture.
  
CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent prior to November 12, 2002 have been met; a 20 
percent disability rating is assigned effective September 30, 
1999.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3, 4.71a, Diagnostic Code 5271 (2004).
 
2.  The criteria for a disability rating in excess of 20 
percent have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2004).

3.  Referral for consideration of an increased disability 
rating for right ankle disability on an extra-schedular basis 
is not warranted.  38 C.F.R. 3.321(b)(1) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased rating for his service-
connected residuals of a right Achilles tendon injury.  
Essentially, he contends that the disability of right ankle 
comprises a more severe disability picture than the currently 
assigned 20 percent disability rating.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which is not at 
issue here, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The veteran was notified by the October 
2003 SSOC and the January 2005 SSOC of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claim.  

More significantly, a letter was sent to the veteran in 
September 2004, with a copy to his attorney, which was 
specifically intended to address the requirements of the 
VCAA.  The September 2004 letter from the RO explained in 
detail the evidence needed to substantiate his claim, such as 
private and VA medical records.  Moreover, the letter gave 
the veteran a specific list of the evidence it had already 
obtained.  The letter advised the veteran that in order to 
receive an increased rating "the evidence must show that 
your service-connected disability has gotten worse" and that 
"In order to support a claim for an extra-schedular 
evaluation based on exceptional or unusual circumstances the 
evidence must show that your service-connected 
disability...presents such an exceptional or unusual disability 
picture, due to such factors as marked interference in 
employment or frequent periods of hospitalization, that 
application of the regular schedular standards is 
impractical."  

Thus, this letter, along with the October 2003 SSOC and the 
January 2005 SSOC, not only notified the veteran of the 
evidence already of record, but also notified him 
specifically of the additional evidence that was needed in 
his case and what evidence was already of record.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
September 2004 letter, the veteran was informed that "VA is 
responsible for getting....records from any Federal agency.  
This includes medical records from the military or VA medical 
centers or from the Social Security Administration."  The 
letter further advised that VA would make reasonable efforts 
"Relevant records not held by a Federal agency.  This may 
include records from State or local governments, private 
doctors and hospitals or current and former employers."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The RO informed the veteran in its September 2004 letter that 
he was responsible to provide "enough information about 
these records so that we can request them from the person or 
agency who has them....  It's still your responsibility to make 
sure that we receive all requested records that aren't in the 
possession of a Federal government department or agency."  
[Emphasis in the original]  The veteran was also informed 
that he was responsible to sign a release to give VA the 
authority to request documents from private sources.  

The September 2004 letter from the RO to the veteran 
specifically notified him that VA was responsible for 
obtaining relevant records from any federal agency.  The 
veteran was informed that VA would make reasonable efforts to 
obtain relevant records not held by a federal agency.  The 
veteran was informed of the actions he was to take to ensure 
that the record was complete, to include completing consent 
forms and providing information to the RO so that all 
relevant evidence could be obtained.  [September 2004 letter, 
pages 3, 4, 5, 6.]

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The September 2004 letter directed the 
veteran "if there is any other evidence or information that 
you think will support your claim please let us know.  If the 
information or evidence is in your possession, please send it 
to us."  This manifestly complies with the requirements of 
38 C.F.R. § 3.159(b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by VA.

The Board finds that these documents properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to VA that 
was necessary to substantiate the claim, and they properly 
indicated which portion of that information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  

The Board notes that the September 2004 letter expressly 
notified the veteran and his attorney that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  The Board 
additionally notes that the fact that the veteran's claim was 
next adjudicated by the RO in January 2005, prior to the 
expiration of the one-year period following the September 
2004 VCAA letter, does not render the RO's notice invalid or 
inadequate.  The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §  ____), made effective from November 
9, 2000, specifically addresses this issue and provides that 
nothing in paragraph (1) of 38 U.S.C.A. § 5103 shall be 
construed to prohibit the VA from making a decision on a 
claim before the expiration of the one-year period referred 
to in that subsection.  In this case, the letter sent to the 
veteran expressly notified him that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  

Furthermore, over the lengthy course of this appeal the 
veteran and his attorney have otherwise been notified of the 
pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  
Medical evidence has been obtained and associated with the 
veteran's claims folder, and the veteran has been accorded 
numerous VA examinations.  The Board is therefore satisfied 
that the veteran was notified properly of his statutory 
rights; he is fully cognizant of them; and no amount of 
additional communication would result in the veteran's 
compliance such that any additional evidence pertinent to 
this claim would be developed.  See Wensch v. Principi, 15 
Vet. App. 362 (2001) [VCAA does not apply where there is 
extensive factual development in case which indicates no 
reasonable possibility that any further assistance would aid 
the claimant in substantiating his claim].  See also Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence 
to law does not dictate unquestioning, blind adherence in the 
face of overwhelming evidence in support of result in a case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant].

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of this claim 
by rating decision in June 2000.  See Pelegrini v. Principi, 
17 Vet. App 412 (2004).  The Board notes, however, that such 
a situation was a practical and legal impossibility, because 
the initial adjudication in June 2000 pre-dated the enactment 
of the VCAA in November 2000.  VA's General Counsel has held 
that the failure to do so does not constitute error.  See 
VAOGCPREC 7-2004.  VA General Counsel opinions are binding on 
the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. 
§ 14.507 (2004).  

The veteran's claim was readjudicated by the AOJ in January 
2005, after the veteran had received complete VCAA notice via 
the September 2004 letter and after he had been accorded the 
opportunity to respond thereto.  Thus, any concerns expressed 
in Pelegrini have been rectified.  

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his 
claim and which evidence the VA would obtain for him and 
which evidence he was expected to provide.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes the 
veteran's VA outpatient medical records and Social Security 
Administration records.  During the course of the claim, the 
veteran was accorded three VA Compensation and Pension (C & 
P) examinations in June 2000, November 2002 and June 2003.  
The Board's remand in August 2003 was calculated to obtain 
additional evidence which was necessary to adjudicate this 
claim.  See 38 C.F.R. § 3.159 (2004).  This has been 
accomplished.  Cf. Stegall v. West, 11 Vet. App. 268, 271 
(1998) [compliance with remand instructions is neither 
optional nor discretionary; where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board additionally observes that the veteran and his 
attorney have been provided with ample opportunity to submit 
evidence and argument in support of his claim.  In February 
2000, the veteran presented sworn testimony before a RO 
hearing officer and in October 2001 the veteran and his 
attorney appeared before the undersigned at a Travel Board 
hearing.  See 38 C.F.R. § 3.103 (2004).  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004) [general rating considerations; 
essentials of evaluative ratings].

Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2004) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2004).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Fenderson considerations

A request for an increased rating must be viewed in light of 
the entire relevant medical history. See 38 C.F.R. § 4.1 
(2004); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder. Compare 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern]. In Fenderson, the 
Court also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

Analysis

Assignment of diagnostic code

The veteran's service-connected right ankle disability is 
currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 
5271[ankle, limitation of motion of] (2004).
The Board has considered the potential application of other 
diagnostic codes pertaining to the ankle.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

Because the veteran's disability arose from an injury to his 
Achilles tendon, the Board has considered whether or not 
rating the veteran's disability under a diagnostic code for 
muscle injury might be more appropriate or more advantageous 
to the veteran.  

No muscle symptomatology was noted by the VA examiner at the 
June 2000 VA examination or the November 2002 VA examination.  
However, at the June 2003 VA examination, the clinical 
findings included atrophy of the distal gastocnemius soleus.  
An injury to those muscles corresponds to Diagnostic Code 
5311, Muscle Group XI.  See 38 C.F.R. § 4.73, Diagnostic Code 
5311 (2004).  The Board has therefore considered applying 
this diagnosis to the veteran's injury.  

Although the clinical findings include some muscle atrophy, 
there is no evidence of muscle injury.  The June 2003 
examiner opined that the veteran's loss of range of motion in 
the ankle may be due to either the Achilles injury or the 
muscle atrophy and resulting loss of strength.  No additional 
muscle symptomatology was identified.  In short, the medical 
evidence indicates that the muscle atrophy is a symptom of 
the service-connected ankle injury and is not a "stand 
alone" muscle injury.  Accordingly, rating the ankle injury 
as a muscle disability is not appropriate.  

Moreover, even if rating under Diagnostic Code 5311 were 
appropriate, it would not be the most advantageous to the 
veteran.  Specifically, Diagnostic Code 5311 provides for the 
following levels of disability:  30 percent if muscle damage 
is severe, 20 percent if muscle damage is moderately severe, 
10 percent if muscle damage is moderate and 0 percent if the 
damage is slight.  Given the medical evidence showing no 
muscle damage, the veteran's disability when rated under the 
diagnostic code pertaining to muscles would correspond to 
slight damage.  Even a moderate muscle disability, which is 
not demonstrated here, would correspond only to a 10 percent 
disability rating; the veteran has already been granted a 20 
percent disability rating based on limitation of motion of 
the ankle.  Accordingly, rating the veteran's disability 
under the Diagnostic Codes for muscle injury instead of the 
currently assigned diagnostic code would not be advantageous 
to the veteran.  

Finally, the Board has considered whether or not the 
veteran's muscle loss requires a disability rating separate 
from the currently assigned rating dealing with ankle injury.  
See 38 C.F.R. § 4.25 (2004); see also Esteban v. Brown, 6 
Vet. App. 259, 261(1994).  However, as noted above, there is 
no medical evidence of separate symptomatology; rather, the 
competent medical evidence of record shows that the veteran's 
ankle injury residuals include the muscle atrophy.  See the 
June 2003 examination report.  Therefore, a separate rating 
under two separate disability codes is not appropriate and 
would violate the antipyramiding regulation, 38 C.F.R. § 4.14 
(2004).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).

In short, the for reasons stated above the Board does not 
believe that rating the veteran under a muscle code would be 
appropriate.  Turning to the orthopedic odes, 38 C.F.R. 
§ 4.71a, given the symptomatology reported by the veteran 
which consists predominantly of limitation of range of motion 
due to pain, Diagnostic Code 5271 [ankle, limited motion of]  
is the most appropriate diagnostic code by which to evaluate 
his right ankle disability.  The veteran has not suggested 
that any other diagnostic code would be more appropriate.

In particular, although a explained elsewhere in this 
decision there is evidence of limited right ankle motion due 
to the service-connected Achilles tendon injury, there is no 
evidence of ankylosis.  Ankylosis is the immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].  Although 
VA examinations have revealed a decreased range of motion of 
the right ankle, the medical evidence of record fails to 
demonstrate the presence of any ankylosis.

Therefore, for the reasons set out above, the Board has found 
no reason to substitute another diagnostic code for the 
currently assigned Diagnostic Code 5271.  

Schedular criteria

Diagnostic Code 5271 [Ankle, limited motion of] provides the 
following levels of disability:

20 %  Marked

10% Moderate  

The Board observes that the words "moderate" and "marked " 
are not defined in the VA Rating Schedule. Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just". 38 C.F.R. § 4.6 (2004).  Although the word "moderate" 
is not defined in VA regulations, "moderate" is generally 
defined as "of average or medium quality, amount, scope, 
range, etc."  See Webster's New World Dictionary, Third 
College Edition (1988), 871.  "Marked" is defined as 
"noticeable; obvious; appreciable; distinct; conspicuous." 
Id. at 828.

Schedular rating

The veteran is currently assigned a 20 percent disability 
rating under Diagnostic Code 5271.  As discussed immediately 
above, a 20 percent disability rating is currently assigned 
for marked limitation of motion in the veteran's ankle.  At 
the veteran's most recent VA examination in June 2003, there 
was right ankle plantar flexion to 20 degrees without pain 
and to 30 degrees with pain [out of a normal range of motion 
of 0 to 45 degrees]; the right ankle had dorsiflexion to 0 
degrees without pain and to 10 degrees with pain [out of a 
normal range of motion of 0 to 20 degrees].  See 38 C.F.R. 
§ 4.71, Plate II (2004).  Therefore, it is clear that the 
veteran has lost a marked portion of his range of motion in 
the ankle.  The currently assigned 20 percent disability 
rating is the highest schedular rating available.  As such, 
the Board is unable to consider or grant a higher schedular 
rating.  

Fenderson considerations

As discussed above, in Fenderson the Court appeared to 
indicate that the Board could assign staged ratings in cases 
in which the initial assignment of a disability rating was 
being appealed. 

The RO assigned the maximum 20 percent disability rating for 
right ankle disability under Diagnostic Code 5271 effective 
from November 12, 2002, the date of a VA examination which 
specifically documented a reduction in the range of motion of 
the veteran's right ankle.  Cf.  38 C.F.R. § 3.400 (o) 
(2004).  For the period between September 30, 1999 and 
November 12, 2002, that is to say from the date of the 
original claim until the date of VA's receipt of evidence 
relied upon by the RO in establishing entitlement to the 
higher disability rating, the veteran was assigned a 
10 percent disability rating for his service-connected right 
ankle disability.  

The Board has reviewed the entire record, including the 
veteran's presentation to SSA, in order to determine whether 
a different rating could be assigned at any time since 
September 30, 1999.  The Board has found that the medical 
evidence of record appears to support the proposition that 
disability picture presented by the veteran's service-
connected right ankle disability was consistent with the 
assignment of a 20 percent disability rating from September 
30, 1999.  

Specifically, although the June 2000 VA examiner found a 
normal range of motion for the veteran's right ankle, the 
examiner also noted that the veteran walked with a slight 
limp and had moderate difficulty executing the toe-walk.  
There was nothing in the record to explain these deficiencies 
aside form the Achilles tendon injury.  Therefore, although 
the range of motion of the veteran's ankle resulted in a 
measurement that was within normal limits, there was 
objective evidence in the form of the veteran's limp and 
difficulty executing the toe-walk that he suffered a marked 
(noticeable) impairment in his ankle.  

Giving the veteran the benefit of the doubt, the Board 
concludes that the medical evidence of record indicates that 
the veteran's disability picture has corresponded to the 
maximum "marked" limitation in the motion of his ankle from 
September 30, 1999 forward.  Therefore, a 20 percent 
disability rating is assigned as of September 30, 1999.  

Deluca considerations 

The Board has taken into consideration the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  See DeLuca, supra.  However, in 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court 
determined that if a claimant is already receiving the 
maximum disability rating available based on symptomatology 
that includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  
In the instant case, the veteran is receiving the maximum 
rating allowable under Diagnostic Code 5271.   Accordingly, 
the aforementioned provisions of 38 C.F.R. § 4.40 and § 4.45 
are not for consideration in this case.

Extraschedular rating consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
In a June 2000 rating decision the RO quoted 38 C.F.R. 
§ 3.321(b)(1), pertaining to extraschedular ratings, but 
determined that such was not for application in the instant 
case.  Because the veteran has been given notice of the 
requirements for the assignment of an extraschedular rating, 
the Board believes that it should address the possibility of 
the assignment of an extraschedular rating for the increased 
disability ratings at issue.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2004).

In this case, the Board has identified no evidence of an 
exceptional or unusual disability picture.  Specifically, 
there is no evidence of frequent periods of hospitalization 
for the service-connected ankle disability such as to render 
the veteran's disability exceptional or unusual and require 
an extraschedular rating based on frequent hospitalization.  
Indeed, it does not appear that the veteran was hospitalized 
at all for this condition.  

With respect to marked interference with employment, the 
veteran contends that the pain associated with his right 
ankle disability is so great that he chose to resign from his 
employment as a jailer.  However, the Board notes that, in 
addition to his right ankle disability, the veteran suffers 
from a variety of other physical disorders which have 
negatively impacted his employment status.  These conditions, 
according to the November 2001 SSA disability determination 
and the veteran's VA treatment records, include diabetes 
[which is service connected], obesity and a bilateral hand 
disability [which are not].  

VA is not bound by the findings of disability and/or 
unemployability made by other agencies, including the Social 
Security Administration.  See Collier v. Derwinski, 1 Vet. 
App. 413, 417 (1991).  However, while a SSA decision is not 
controlling for purposes of VA adjudication, it is 
"pertinent" to a veteran's claim.  See Martin v. Brown, 4 
Vet. App. 136, 140 (1993); see also Murincsak  v. Derwinski, 
2 Vet. App. 363, 372 (1992) [holding that VA's duty to assist 
includes obtaining records from SSA and giving appropriate 
consideration and weight to such evidence in determining 
whether to award or deny VA benefits].  Thus, although the 
SSA's determination is not necessarily dispositive of the 
veteran's claim, it is evidence which must be considered.  

A September 2001 SSA vocational analysis concluded that, due 
to the veteran's limitations on standing, walking and lifting 
[attributable to all of the veteran's disabilities, both 
service-connected and non service-connected], the veteran was 
unable to continue in his chosen occupation but still 
retained residual employment capacity.  Thus, the veteran was 
not prevented from employment, just prevented from the 
employment of his choosing, due to a number of disabilities 
which limited his physical capacity, not just the service-
connected ankle disability.  

Crucially, there is nothing in the veteran's VA clinical 
records which objectively indicates that he experiences 
marked interference in employment due to his right ankle 
disability.  As has been discussed by the Board above, the 
medical evidence of record indicates that there is loss of 
range of ankle motion, as well as a minimal amount of muscle 
atrophy.  However, there is nothing in the objective medical 
evidence which indicates that an exceptional or unusual 
disability picture exists.  The Board observes in this 
connection that the although the veteran evidently uses a 
cane, there is no indication in the record that this has been 
prescribed for the ankle disability.  

The veteran contends that his ankle pain is exceptional 
(10/10 at times).  However, competent medical evidence does 
not support that contention.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997) [in evaluating the evidence and 
rendering a decision on the merits, the Board is required to 
assess the credibility, and therefore the probative value, of 
proffered evidence in the context of the record as a whole].  
In this case, there is no evidence, aside from the veteran's 
self reports, of excruciating pain due to the ankle 
disability.  Indeed, the June 2003 examiner noted that he 
could flex to 20 degrees without pain and characterized the 
disability as a "light Achilles tendon injury".  

The Board is aware that in a January 2004 outpatient 
treatment record the examiner stated:  "Torn right Achilles 
tendon.  This occurred in service.  He has pain that is 
sharp.  The pain sometimes gets to 10/10 when there is cold 
damp weather.  He is disabled because of this.  When talking 
about this he is very angry.  Because he does not feel like 
VA is giving proper compensation . . . ."  

Significantly, the VA health care provider did not note pain 
on physical examination of the veteran.  Thus, it appears 
that the veteran's complaints of pain, as elsewhere in the 
record, were merely subjective and by history.  See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995) ["a bare transcription 
of a lay history is not transformed into 'competent medical 
evidence' merely because the transcriber happens to be a 
medical professional"]; see also Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995).

To the extent that the VA physician was stating that the 
veteran was disabled exclusively due to his right ankle 
disability [and this in unclear given the context of the 
examiner's comments], this, too, appears to be based on the 
veteran's own recitations and it is therefore entitled to no 
probative weight.  See, Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant].  

As discussed above, the SSA evaluation indicated that the 
veteran was not disabled for sedentary occupations, and in 
addition that his disability picture involved several other 
disabilities in addition to the right Achilles tendon injury.  
Moreover, there is absolutely no objective medical evidence 
that the veteran's ankle disability alone comprises a marked 
interference in employment either due to loss of range of 
motion or due to any exceptional or objective manifestation 
of pain.  The course of VA treatment and the VA examinations 
have been wholly absent any finding of marked employment 
interference due to the veteran's right ankle disability.  
The Board finds this lack of objective evidence as to an 
unusual pain component to the veteran's disability to be 
strongly against the claim.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) [noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact].  

The Board concludes that lack of medical evidence of 
excruciating left ankle pain far outweighs the unsupported 
statements made by the veteran at the time of his January 
2004 treatment and elsewhere in the record.  Although the 
Board has no reason whatsoever to doubt that the veteran 
experiences pain due to the ankle disability, based on the 
medical record it does not believe that the pain is 
exceptional or unusual and is causative of marked 
interference with employment.  

Although there is no question that the veteran experiences 
problems due to his service-connected right ankle disability 
which would translate to difficulty in employment, these 
symptoms have been considered in assigning the maximum 
schedular rating now in effect.   See 38 C.F.R. §§ 3.321(a), 
4.1; see also Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992)and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
[noting that the disability rating itself is recognition that 
industrial capabilities are impaired].

For the reasons set out above, the Board finds that a 
preponderance of the evidence does not support the 
proposition that the veteran's service-connected right ankle 
disability presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of extraschedular ratings under 38 C.F.R. § 3.321(b)(1) 
(2004).  Therefore, referral of this case to appropriate VA 
officials for consideration of the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted.



Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to an increased disability 
rating for his right ankle disability.  However, the maximum 
20 percent disability rating under Diagnostic Code 5271 is 
assigned as of the initial date of claim, September 30, 1999.  
The benefits sought on appeal are accordingly granted to that 
extent only.


ORDER

Entitlement to a disability evaluation in excess of 20 
percent for service-connected right Achilles tendon injury is 
denied.  Entitlement to an initial disability rating of 
20 percent for service-connected residuals of a right 
Achilles tendon injury is granted, effective September 30, 
1999.  To that extent, the appeal is allowed.
  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


